                                        Case 2:18-bk-20151-ER           Doc 3238 Filed 10/04/19 Entered 10/04/19 15:45:13               Desc
                                                                          Main Document    Page 1 of 11


                                          1   SAMUEL R. MAIZEL (Bar No. 189301)
                                              samuel.maizel@dentons.com
                                          2   TANIA M. MOYRON (Bar No. 235736)
                                              tania.moyron@dentons.com
                                          3   NICHOLAS A. KOFFROTH (Bar. No. 287854)
                                              nicholas.koffroth@dentons.com
                                          4   DENTONS US LLP
                                              601 South Figueroa Street, Suite 2500
                                          5
                                              Los Angeles, California 90017-5704
                                              Tel: (213) 623-9300 / Fax: (213) 623-9924
                                          6
                                              Attorneys for the Chapter 11 Debtors and
                                          7   Debtors In Possession

                                          8                           UNITED STATES BANKRUPTCY COURT
                                                             CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                          9
                                              In re                                             Lead Case No. 2:18-bk-20151-ER
                                         10                                                     Jointly Administered With:
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                              VERITY HEALTH SYSTEM OF
                                                                                                CASE NO.: 2:18-bk-20162-ER
                                         11   CALIFORNIA, INC., et al.,
                                                                                                CASE NO.: 2:18-bk-20163-ER
                                                                                                CASE NO.: 2:18-bk-20164-ER
         DENTONS US LLP




                                         12           Debtors and Debtors In Possession.
           (213) 623-9300




                                                                                                CASE NO.: 2:18-bk-20165-ER
                                         13                                                     CASE NO.: 2:18-bk-20167-ER
                                               Affects All Debtors                             CASE NO.: 2:18-bk-20168-ER
                                         14                                                     CASE NO.: 2:18-bk-20169-ER
                                               Affects Verity Health System of California,     CASE NO.: 2:18-bk-20171-ER
                                                Inc.                                            CASE NO.: 2:18-bk-20172-ER
                                         15
                                               Affects O’Connor Hospital                       CASE NO.: 2:18-bk-20173-ER
                                         16    Affects Saint Louise Regional Hospital          CASE NO.: 2:18-bk-20175-ER
                                               Affects St. Francis Medical Center              CASE NO.: 2:18-bk-20176-ER
                                         17    Affects St. Vincent Medical Center              CASE NO.: 2:18-bk-20178-ER
                                               Affects Seton Medical Center                    CASE NO.: 2:18-bk-20179-ER
                                         18    Affects O’Connor Hospital Foundation            CASE NO.: 2:18-bk-20180-ER
                                               Affects Saint Louise Regional Hospital          CASE NO.: 2:18-bk-20181-ER
                                         19     Foundation
                                               Affects St. Francis Medical Center of Lynwood   Chapter 11 Cases
                                         20     Foundation                                      Hon. Judge Ernest M. Robles
                                               Affects St. Vincent Foundation                  MOTION TO CONTINUE HEARING ON MOTION OF
                                         21    Affects St. Vincent Dialysis Center, Inc.       THE DEBTORS FOR AN ORDER APPROVING:
                                               Affects Seton Medical Center Foundation         (I) PROPOSED DISCLOSURE STATEMENT;
                                         22    Affects Verity Business Services                (II) SOLICITATION AND VOTING PROCEDURES;
                                               Affects Verity Medical Foundation               (III) NOTICE AND OBJECTION PROCEDURES FOR
                                         23                                                     CONFIRMATION OF DEBTORS’ PLAN; AND (IV)
                                               Affects Verity Holdings, LLC
                                                                                                GRANTING RELATED RELIEF IN LIGHT OF COURTS’
                                               Affects De Paul Ventures, LLC                   RULING ON EMERGENCY MOTION; DECLARATION
                                         24
                                               Affects De Paul Ventures - San Jose ASC,        OF RICHARD G. ADCOCK IN SUPPORT THEREOF
                                         25     LLC                                             [RELATES TO DOCKET NOS. 2994, 2995, 3120, 3193]
                                                                                                Proposed Continued Hearing Date and Time:
                                         26              Debtors and Debtors In Possession.
                                                                                                Date: October 23, 2019
                                                                                                Time: 10:00 a.m. (Pacific Time)
                                         27                                                     Place: Courtroom 1568
                                                                                                       255 E. Temple St.
                                         28                                                            Los Angeles, CA 90012

                                                                                                   1

                                              US_Active\113348521\V-2
                                        Case 2:18-bk-20151-ER           Doc 3238 Filed 10/04/19 Entered 10/04/19 15:45:13          Desc
                                                                          Main Document    Page 2 of 11


                                          1           Verity Health System of California, Inc. (“VHS”) and the affiliated debtors, the debtors

                                          2   and debtors in possession (collectively, the “Debtors”) in the above-captioned chapter 11

                                          3   bankruptcy cases, respectfully request (the “Motion”) that the Court approve a continuance of the

                                          4   hearing on the Motion of the Debtors for an Order Approving: (I) Proposed Disclosure

                                          5   Statement; (II) Solicitation and Voting Procedures; (III) Notice and Objection Procedures for

                                          6   Confirmation of Debtors’ Plan; and (IV) Granting Related Relief [Docket No. 2995] (the

                                          7   “Disclosure Statement Motion”) to October 23, 2019, at 10:00 a.m. (Pacific Time), in light of the

                                          8   deadlines and briefing schedule set forth in the Court’s Order Setting Hearing on Emergency

                                          9   Motion for the Entry of an Order Enforcing the Order Authorizing the Sale to Strategic Global

                                         10   Management for October 15, 2019, at 10:00 a.m. [Docket No. 3193] (the “Scheduling Order”).
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   In support of the Motion, the Debtors submit the attached Declaration of Richard G. Adcock (the
         DENTONS US LLP




                                         12   “Adcock Declaration”) and respectfully state as follows:
           (213) 623-9300




                                         13                                                  I.

                                         14                                          INTRODUCTION

                                         15           The Debtors request a continuance on the Disclosure Statement Motion given that the

                                         16   hearing is currently scheduled at the same day and time as the Debtors’ emergency motion for the

                                         17   entry of an order enforcing this Court’s previous order (the “Enforcement Motion”) authorizing

                                         18   the sale of four of the Debtors’ hospitals to Strategic Global Management, Inc. (“SGM”) [Docket

                                         19   No. 3188]. The continuance is critical since the Plan (as defined below) is conditioned on the

                                         20   close of the SGM sale and the proceeds from the sale are required for the implementation and

                                         21   feasibility of the Plan. See, e.g., Plan, §§ 7.6, 12.2(b). Consequently, the Debtors will need to

                                         22   amend their Disclosure Statement after the hearing on the Enforcement Motion to provide

                                         23   “adequate information” concerning the outcome of the Enforcement Motion.

                                         24           While the Debtors are requesting a continuance on the hearing on the Disclosure

                                         25   Statement Motion, the Debtors emphasize that their overall timeline for confirmation and the Plan

                                         26   effective date of December 2019 remains unchanged (the “Plan Timeline”). See Disclosure

                                         27   Statement Mot. at 5. The Debtors are mindful that the Plan Timeline may require confirmation

                                         28   on an expedited basis. The Debtors must adhere to the Plan Timeline given their liquidity,

                                                                                              2

                                              US_Active\113348521\V-2
                                        Case 2:18-bk-20151-ER           Doc 3238 Filed 10/04/19 Entered 10/04/19 15:45:13            Desc
                                                                          Main Document    Page 3 of 11


                                          1   including daily cash losses and accelerating negative cash flow, as generally set forth below. The

                                          2   Debtors are not requesting confirmation briefing deadlines at this time, but do wish to advise the

                                          3   Court and parties that the Plan Timeline should remain unchanged for a successful outcome.

                                          4                                                   II.

                                          5                                   JURISDICTION AND VENUE

                                          6           This Court has jurisdiction over this Motion under 28 U.S.C. § 157(b)(2)(A) and (L).

                                          7   Venue of these proceedings and this Motion is proper pursuant to 28 U.S.C. § 1409.              The

                                          8   statutory predicate for this Motion is 11 U.S.C. § 105 and Rule 9013-1(m) of the Local

                                          9   Bankruptcy Rules of the United States Bankruptcy Court for the Central District of California

                                         10   (the “Local Bankruptcy Rules”).
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11                                                   III.
         DENTONS US LLP




                                         12                                       BACKGROUND FACTS
           (213) 623-9300




                                         13   A.      General Background

                                         14           1.       On August 31, 2018, (“Petition Date”), the Debtors each filed a voluntary petition

                                         15   for relief under chapter 11 of the Bankruptcy Code (the “Cases”). By entry of an order, the Cases

                                         16   are currently being jointly administered before the Bankruptcy Court. [Docket No. 17]. Since the

                                         17   commencement of their Cases, the Debtors have been operating their businesses as debtors in

                                         18   possession pursuant to §§ 1107 and 1108.

                                         19   B.      The Plan and Disclosure Statement

                                         20           2.       On September 3, 2019, the Debtors filed the Debtors’ Chapter 11 Plan of

                                         21   Liquidation (Dated September 3, 2019) [Docket No. 2993] (the “Plan”) and related Disclosure

                                         22   Statement Describing Debtors’ Chapter 11 Plan of Liquidation (Dated September 3, 2019)

                                         23   [Docket No. 2994] (the “Disclosure Statement”).

                                         24           3.       On September 4, 2019, the Debtors filed the Disclosure Statement Motion. In the

                                         25   Disclosure Statement Motion, the Debtors seek approval of (i) the Disclosure Statement,

                                         26   (ii) proposed solicitation and voting procedures, (iii) proposed notice and objection procedures for

                                         27   confirmation of the Plan, and (iv) related relief. The Debtors also requested [Docket No. 2996]

                                         28   an order setting a hearing and briefing schedule on shortened notice.

                                                                                                3

                                              US_Active\113348521\V-2
                                        Case 2:18-bk-20151-ER           Doc 3238 Filed 10/04/19 Entered 10/04/19 15:45:13             Desc
                                                                          Main Document    Page 4 of 11


                                          1           4.       On September 4, 2019, the Court entered an Order Setting Hearing On Motion for

                                          2   Approval of Disclosure Statement for October 2, 2019, at 10:00 a.m. [Docket No. 2998] (the

                                          3   “Disclosure Statement Scheduling Order”). The Disclosure Statement Scheduling Order set a

                                          4   hearing on the Disclosure Statement Motion for October 2, 2019 at 10:00 a.m., and provided that

                                          5   any oppositions to the Disclosure Statement Motion must be filed not later than September 18,

                                          6   2019. See Scheduling Order at 2.

                                          7           5.       On September 18, 2019, certain parties in interest filed responses and oppositions

                                          8   to the Disclosure Statement Motion. See Docket Nos. 3079, 3084, 3086, 3087, 3089, 3090, 3092,

                                          9   3094. Further, the Debtors have continued the opposition deadline by stipulation as they continue

                                         10   negotiations with certain other parties with respect to the Disclosure Statement Motion and
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   Disclosure Statement. See Docket Nos. 3076, 3077, 3082, 3098, 3119, 3122, 3126, 3195.
         DENTONS US LLP




                                         12           6.       On September 20, 2019, the Debtors filed the Motion to Continue Hearing on
           (213) 623-9300




                                         13   Motion of the Debtors for an Order Approving: (I) Proposed Disclosure Statement; (II)

                                         14   Solicitation and Voting Procedures; (III) Notice and Objection Procedures for Confirmation of

                                         15   Debtors’ Plan; and (IV) Granting Related Relief [Docket No. 3103] (the “First Continuance

                                         16   Motion”). On September 24, 2019, the Court entered an order approving the First Continuance

                                         17   Motion, which set the Debtors’ reply deadline as October 7, 2019, and scheduled a continued

                                         18   hearing on the Motion for October 15, 2019, at 10:00 a.m. (Pacific Time) (the “Hearing”).

                                         19   C.      The Emergency Motion and SGM Sale

                                         20           7.       On May 2, 2019, the Court entered an order [Docket No. 2306] (the “Sale Order”)

                                         21   approving the asset purchase agreement [Docket No. 2305-1] (the “SGM APA”) concerning the

                                         22   sale (the “SGM Sale”) of certain of the Debtors’ assets to SGM. On September 25, 2019, the

                                         23   California Attorney General (the “Attorney General”) conditionally approved the SGM Sale

                                         24   subject to certain conditions (the “Conditions”). Certain of the Conditions (the “Additional

                                         25   Conditions”) are materially different than those to which SGM agreed under the Schedule 8.6 to

                                         26   the SGM APA.

                                         27           8.       On September 30, 2019, the Debtors filed the Enforcement Motion for entry of an

                                         28   order finding (i) that the Debtors could sell their assets pursuant to the SGM Sale free and clear of

                                                                                                4

                                              US_Active\113348521\V-2
                                        Case 2:18-bk-20151-ER           Doc 3238 Filed 10/04/19 Entered 10/04/19 15:45:13           Desc
                                                                          Main Document    Page 5 of 11


                                          1   the Additional Conditions, or, alternatively, (ii) that the Attorney General abused his discretion

                                          2   when imposing the Additional Conditions [Docket No. 3188]. As discussed in greater detail in

                                          3   the Enforcement Motion, the Additional Conditions recently issued by the Attorney General

                                          4   threaten the SGM Sale. The Additional Conditions trigger SGM’s termination rights under the

                                          5   APA unless the Debtors obtain the relief requested by the Enforcement Motion. See SGM APA,

                                          6   § 8.6.

                                          7            9.       On October 1, 2019, the Court entered the Scheduling Order, which scheduled a

                                          8   hearing on the Enforcement Motion on October 15, 2019, at 10:00 a.m. (Pacific Time)—the same

                                          9   date and time as the hearing on the Disclosure Statement Motion. See Scheduling Order at 2.

                                         10   D.       Facts Relevant to the Motion
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11            10.      The Debtors cannot hold a hearing on the Disclosure Statement Motion until the
         DENTONS US LLP




                                         12   Court holds a hearing on the Enforcement Motion.            Specifically, the Debtors’ Disclosure
           (213) 623-9300




                                         13   Statement will need to disclose “adequate information” regarding the state of the SGM Sale and

                                         14   the outcome of the hearing on the Enforcement Motion. The foregoing is important since the

                                         15   Plan is conditioned on the close of the SGM Sale and the primary means for implementation of

                                         16   the Plan are the funds from the SGM Sale. See Plan, §§ 7.6, 12.2(b).

                                         17   E.       The Plan Timeline

                                         18            11.      While the Debtors are requesting a continuance on the hearing on the Disclosure

                                         19   Statement Motion, the Debtors emphasize that their Plan will still need to go effective by mid-

                                         20   December 2019. Thus, the Debtors will need to confirm their Plan on an expedited basis to

                                         21   accomplish their goals in these Cases. The Debtors are not requesting confirmation briefing

                                         22   deadlines at this time, but do wish to advise the Court and parties of the anticipated need to

                                         23   adhere to the Plan Timeline.

                                         24            12.      The Plan Timeline is tied to the Debtors’ liquidity. The Debtors cannot continue

                                         25   to sustain operational losses of $450,000, per day, ad infinitum, particularly since the costs of

                                         26   delay are escalating beyond that anticipated by the Debtors, as follows:

                                         27                 DHCS’ offsets: Recently, as the Court is aware, DHCS started offsetting, without
                                                             Court permission, one-hundred percent (100%) of certain fee-for-service payments to
                                         28                  pay itself on alleged overpayments. The Debtors contest these overpayments. Given
                                                                                                5

                                              US_Active\113348521\V-2
                                        Case 2:18-bk-20151-ER           Doc 3238 Filed 10/04/19 Entered 10/04/19 15:45:13                Desc
                                                                          Main Document    Page 6 of 11


                                          1                 that the Debtors have been operating on the use of cash collateral since September 6,
                                                            2019, and do not have the authority to borrow under any debtor-in-possession
                                          2                 financing, the impact of the offsets on the Debtors’ liquidity is significant. In just the
                                                            last four weeks, the DHCS has offset a total of $4,550,718, and is expected to continue
                                          3                 its program of unilateral setoff absent relief from this Court. Through next week, the
                                                            total will be $5,562,291. The Debtors intend to file a motion shortly; however,
                                          4                 pending final resolution of the dispute, DHCS has retained significant funds that the
                                                            Debtors anticipated would be available for operations.
                                          5
                                                           Attorney General Review: Given the well documented operating losses the Debtors
                                          6                 incurred, the Debtors urged the Attorney General to review the SGM Sale on an
                                                            expedited basis. The Debtors had reason to be hopeful that a review could be
                                          7                 accomplished on such a basis, given that this is the third time in five years that the
                                                            Attorney General has reviewed a transaction related to the sale of the Debtors’
                                          8                 collectively troubled hospitals. The Attorney General, however, took the maximum
                                                            amount of time under the statute and recently issued his decision on September 25,
                                          9                 2019—the last day under the statute. During the 135-day extended Attorney General
                                                            review, the Debtors’ estates incurred operating losses (including restructuring costs)
                                         10                 totaling $60.75 million.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11                Accelerating Negative Cash Flow: Further, the Debtors anticipate the incremental
                                                            costs of operations will continue to increase as the Cases continue. By way of
         DENTONS US LLP




                                         12                 example, the Debtors continue to confront employee attrition due to the bankruptcy
           (213) 623-9300




                                                            process, which means the Debtors must increasingly turn to more expensive temporary
                                         13                 staffing alternatives (e.g., locum tenens physicians and registry nurses).

                                         14           13.      The Debtors also must adhere to the Plan Timeline because operating

                                         15   circumstances of the Debtors in these Cases will change dramatically after December 31, 2019.

                                         16   Specifically: (i) the Debtors’ consensual cash collateral agreement terminates if the Debtors do

                                         17   not confirm a plan by December 31, 2019, after which the Debtors have no other likely source of

                                         18   funding or financing operations [see Docket No. 2968 (Cash Collateral Mot. at 24)]; (ii) the

                                         19   Debtors current workers’ compensation insurance policy expires on January 1, 2020 [see Docket

                                         20   No. 2654 (Adcock Decl. ¶ 7) (“Old Republic would continue to provide workers’ compensation

                                         21   insurance coverage to the Debtors for the policy period from July 1, 2019, through January 1,

                                         22   2020”)]1; and (iii) the SGM APA terminates by its terms on December 31, 2019. See SGM APA,

                                         23   § 9.1(e).

                                         24   1
                                                After an exhaustive investigation utilizing highly competent and well-regarded insurance
                                              brokers, the Debtors were unable to identify any insurer willing to offer workers’ compensation
                                         25
                                              insurance after this date other than the California state program for distressed companies. See id.
                                         26   (Adcock Decl. ¶ 11). However, that program is not designed to insure a company of the Debtors’
                                              size and, in previous negotiations, offered an insurance policy with prohibitively expensive
                                         27   annual premiums (more than $16 million per year). See id. (Adcock Decl. ¶ 6). If the Debtors
                                              were forced to utilize the state program in order to keep hospitals’ doors open, the adverse impact
                                         28   on the Debtors’ cash flow would be dramatic.
                                                                                                  6

                                              US_Active\113348521\V-2
                                        Case 2:18-bk-20151-ER           Doc 3238 Filed 10/04/19 Entered 10/04/19 15:45:13             Desc
                                                                          Main Document    Page 7 of 11


                                          1           14.      Accordingly, the Plan Timeline presents a successful path for Plan confirmation,

                                          2   but significant variance from the Plan Timeline will create serious adverse consequences that will

                                          3   likely lead to the closure of at least three of the Debtors’ hospitals. Thus, the Debtors are nearing

                                          4   a critical inflection point. As responsible stewards of patient safety, the Debtors’ foremost

                                          5   responsibility is delivery of high quality patient care. Consequently, the Debtors must maintain

                                          6   or have access to sufficient cash on hand to close the hospitals safely in the event that either the

                                          7   SGM Sale were not to close or the Debtors were to appear to be unable to confirm the

                                          8   Plan. Currently, the Debtors have sufficient cash on hand to sustain operations and, if necessary,

                                          9   conduct an orderly shut-down of hospital operations and transfer of patients. However, this

                                         10   assumes that the current daily loss rate does not increase significantly and that the current
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   timeline for closing of the SGM Sale and confirmation of the Debtors’ Plan is maintained. If the
         DENTONS US LLP




                                         12   closing of the SGM Sale or confirmation of the Plan is delayed, however, the Debtors may have
           (213) 623-9300




                                         13   to conduct shut-downs of some or all of the remaining hospitals, to the detriment of the patients,

                                         14   the communities served by the hospitals, and creditors.

                                         15           15.      There is a narrow window to bring the cases to a successful conclusion given the

                                         16   practical realities of what is required to safely close acute care hospitals, the significant daily

                                         17   losses and the likelihood of those losses increasing, and the impossibility of having the hearing on

                                         18   the Disclosure Statement before resolution of the Enforcement Motion. Therefore, the hearing on

                                         19   the Disclosure Statement should be continued and the Debtors must adhere to Plan Timeline.

                                         20                                                    IV.

                                         21                                             ARGUMENT

                                         22           Local Bankruptcy Rule 9013-1(m)(1) governs motions for continuance and sets forth

                                         23   various general requirements. The Motion satisfies the requirements of the Local Bankruptcy

                                         24   Rules because it is filed more than three days prior to the Hearing, sets forth the reasons for the

                                         25   proposed continuance in detail, and is supported by the Adcock Declaration.               See Local

                                         26   Bankruptcy Rule 9013-1(m)(1).

                                         27           The Disclosure Statement will benefit from a further short, one-week continuance to allow

                                         28   the Court to render its determination of, and enter an order on, the Enforcement Motion. A one-

                                                                                               7

                                              US_Active\113348521\V-2
                                        Case 2:18-bk-20151-ER           Doc 3238 Filed 10/04/19 Entered 10/04/19 15:45:13           Desc
                                                                          Main Document    Page 8 of 11


                                          1   week continuance of the Hearing will also serve the best interests of the estates and creditors

                                          2   because it will ensure that the Debtors have sufficient time prior to the Hearing to revise the

                                          3   Disclosure Statement in light of the determinations of this Court, as appropriate, to include

                                          4   adequate information concerning the status of the SGM Sale.

                                          5           The Debtors are mindful that creditor recoveries will be adversely impacted by the delay

                                          6   in the confirmation process. The proposed additional continuance need not have a significant

                                          7   impact on the Plan Timeline. However, the Debtors’ proposed time frames will now necessarily

                                          8   change from those described in the Disclosure Statement Motion. In light of the financial

                                          9   considerations discussed above, the Debtors may request approval of an expedited confirmation

                                         10   process in their reply brief.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11           The Debtors have informed major constituents of their requested continuance of the
         DENTONS US LLP




                                         12   Hearing. The Debtors have confirmed that the Official Committee of Unsecured Creditors (the
           (213) 623-9300




                                         13   “Committee”) and the Debtors’ prepetition secured lenders do not object to the relief requested in

                                         14   this Motion. In light of the benefit to the Debtors’ Cases and the non-opposition by the foregoing

                                         15   constituents, the Debtors respectfully request that the Court continue the hearing on the

                                         16   Disclosure Statement Motion from October 15, 2019, at 10:00 a.m., to October 23, 2019, to

                                         17   10:00 a.m. (the “Continued Hearing Date”), or such other date and time as may be convenient to

                                         18   the Court. The proposed Continued Hearing Date coincides with the status conference in the

                                         19   adversary proceedings filed by the Committee. In accordance with the Local Bankruptcy Rule

                                         20   9013-1(m)(4), the Continued Hearing Date will automatically extend the reply dates until October

                                         21   16, 2019.

                                         22                                                    V.

                                         23                                           CONCLUSION

                                         24           In light of the foregoing, the Debtors respectfully request that this Court enter an Order

                                         25   (i) granting this Motion, (ii) continuing the hearing on the Disclosure Statement Motion to

                                         26   October 23, 2019 at 10:00 a.m. (Pacific Time), and (iii) granting such other relief as the Court

                                         27   deems just and proper under the circumstances.

                                         28

                                                                                               8

                                              US_Active\113348521\V-2
                                        Case 2:18-bk-20151-ER           Doc 3238 Filed 10/04/19 Entered 10/04/19 15:45:13          Desc
                                                                          Main Document    Page 9 of 11


                                          1   Dated: October 4, 2019                             DENTONS US LLP
                                                                                                 SAMUEL R. MAIZEL
                                          2                                                      TANIA M. MOYRON
                                          3                                                      NICHOLAS A. KOFFROTH

                                          4
                                                                                                 By     /s/ Tania M. Moyron
                                          5                                                      Tania M. Moyron
                                                                                                 Attorneys for Verity Health Systems of
                                          6
                                                                                                 California, Inc., et al.
                                          7

                                          8

                                          9

                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                             9

                                              US_Active\113348521\V-2
                                        Case 2:18-bk-20151-ER           Doc 3238 Filed 10/04/19 Entered 10/04/19 15:45:13                             Desc
                                                                         Main Document    Page 10 of 11


                                          1                               DECLARATION OF RICHARD G. ADCOCK

                                          2           I, Richard G. Adcock, submit this Declaration in support of the Motion to Continue

                                          3   Hearing on Motion of the Debtors for an Order Approving: (I) Proposed Disclosure Statement;

                                          4   (II) Solicitation and Voting Procedures; (III) Notice and Objection Procedures for Confirmation

                                          5   of Debtors’ Plan; and (IV) Granting Related Relief in Light of Court’s Ruling on Emergency

                                          6   Motion (the “Motion”),1 and hereby state as follows:

                                          7           1.       I am, and have been since January 2018, the Chief Executive Officer of Verity

                                          8   Health System of California, Inc. (“VHS”). Prior thereto, I served as VHS’s Chief Operating

                                          9   Officer since August 2017.

                                         10           2.       I have extensive senior-level experience in the nonprofit healthcare arena,
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   especially in the areas of healthcare delivery, hospital acute care services, health plan
         DENTONS US LLP




                                         12   management, budgeting, disease management, and medical devices.                               I have meaningful
           (213) 623-9300




                                         13   experience in both the technology and healthcare industries in the areas of product development,

                                         14   business development, mergers and acquisitions, marketing, financing, strategic and tactical

                                         15   planning, human resources, and engineering.

                                         16           3.       I have personal knowledge of the facts stated in this declaration, except as to those

                                         17   stated on information and believe, and, as to those, I am informed and believe them to be true. If

                                         18   called as a witness, I could and would competently testify to the matters stated herein.

                                         19           4.       The Debtors respectfully request that the Court continue the hearing on the

                                         20   Disclosure Statement Motion to October 23, 2019 at 10:00 a.m. (Pacific Time).

                                         21           5.       While the Debtors request that the hearing on the Disclosure Statement Motion be

                                         22   continued, the Debtors must still adhere to the Plan Timeline given their liquidity, including daily

                                         23   cash losses and accelerating negative cash flow.

                                         24          6.        The Debtors cannot continue to sustain operational losses of $450,000, per day, ad

                                         25   infinitum, particularly since the costs of delay are escalating beyond that anticipated by the

                                         26   Debtors, as follows:

                                         27
                                              1
                                         28       Capitalized terms not otherwise defined in this Declaration have the definitions set forth in the Motion.

                                                                                                        1

                                              US_Active\113348521\V-2
                                        Case 2:18-bk-20151-ER         Doc 3238 Filed 10/04/19 Entered 10/04/19 15:45:13               Desc
                                                                       Main Document    Page 11 of 11


                                          1                DHCS off e : Recen l , DHCS a ed off e ing, i ho Co             pe mi ion, one-
                                                           h nd ed pe cen (100%) of ce ain fee-fo - e ice pa men o pa i elf on alleged
                                          2                o e pa men . The Deb o con e he e o e pa men . Gi en ha he Deb o ha e
                                                           been ope a ing on he e of ca h colla e al ince Sep embe 6, 2019, and do no ha e
                                          3                 he a ho i o bo o        nde an deb o -in-po e ion financing, he impac of he
                                                           off e on he Deb o li idi i ignifican . In j         he la fo     eek , he DHCS
                                          4                ha off e a o al of $4,550,718, and i e pec ed o con in e i p og am of nila e al
                                                            e off ab en elief f om hi Co . Th o gh ne       eek, he o al ill be $5,562,291.
                                          5                The Deb o in end o file a mo ion ho l ; ho e e , pending final e ol ion of he
                                                           di p e, DHCS ha e ained ignifican f nd ha he Deb o an icipa ed o ld be
                                          6                a ailable fo ope a ion .

                                          7                A o ne Gene al Re ie : Gi en he ell doc men ed ope a ing lo e he Deb o
                                                           inc ed, he Deb o       ged he A o ne Gene al o e ie he SGM Sale on an
                                          8                e pedi ed ba i . The Deb o had ea on o be hopef l ha a e ie co ld be
                                                           accompli hed on ch a ba i , gi en ha hi i he hi d ime in fi e ea ha he
                                          9                A o ne Gene al ha e ie ed a an ac ion ela ed o he ale of he Deb o
                                                           collec i el  o bled ho pi al . The A o ne Gene al, ho e e , ook he ma im m
                                         10                amo n of ime nde he a e and ecen l i ed hi deci ion on Sep embe 25,
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                                           2019. D ing he 135-da e ended A o ne Gene al e ie , he Deb o e a e
                                         11                inc ed ope a ing lo e (incl ding e c ing co ) o aling $60.75 million.
         DENTONS US LLP




                                         12                Accele a ing Nega i e Ca h Flo : F he , he Deb o an icipa e he inc emen al
           (213) 623-9300




                                                           co     of ope a ion     ill con in e o inc ea e a he Ca e con in e. B      a of
                                         13                e ample, he Deb o con in e o conf on emplo ee a i ion d e o he bank p c
                                                           p oce , hich mean he Deb o m inc ea ingl             n o mo e e pen i e empo a
                                         14                  affing al e na i e (e.g.,             ph ician and egi   n e ).

                                         15
                                                      7.       Acco dingl , he Plan Timeline p e en      a   cce f l pa h fo Plan confi ma ion,
                                         16
                                              b    ignifican    a iance f om he Plan Timeline ill c ea e e io         ad e e con e ence ha   ill
                                         17
                                              likel lead o he clo      e of a lea   h ee of he Deb o     ho pi al .
                                         18
                                                      I decla e nde penal      of pe j     ha , o he be of m kno ledge and af e ea onable
                                         19
                                              in i , he fo egoing i        e and co ec .
                                         20

                                         21
                                              Da ed: Oc obe 4, 2019                                B :
                                         22          Lo Angele , Califo nia                                       Richa d G. Adcock
                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                               2

                                              US_Ac e\113348521\V-2
